DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/17/2022, in response to claims 1-9 rejection from the non-final office action (02/17/2022), by amending claims 1-2, 4, and 10 and cancelling claims 3 and 7-8 is entered and will be addressed below. 

Election/Restrictions
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 

Claim Interpretations
The “a controller configured to output a control signal so as to execute …”, while controller send signal to various valves, it does not check the gas supplied is for pre-coating, modifying, film-forming or cleaning, or “a pre-coated film is formed on the member within the processing container in a state in which the substrate is not placed on the stage“, “a modifying step of fluorinating a surface of the pre-coated film by supplying a fluorine-containing gas from the gas supply into the processing container“, and “a substrate film-forming step of forming a film on the substrate by supplying a second film-forming gas from the gas supply into the processing container in a state in which the substrate is placed on the stage”. If Applicants argue that the controller does perform any of these functions (checking the presence or absence of the substrate on the stage, checking the type of gas and deposition product), please point out the support. 
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pape (US 20170338140, hereafter ‘140).
‘140 teaches all limitations of:
Claims 1-2: Example processes that may be performed on a substrate include, but are not limited to, chemical vapor deposition (CVD), atomic layer deposition (ALD) ([0003], 2nd sentence), Referring now to FIG. 1, an example substrate processing system 100 is shown ([0025], the claimed “a film forming apparatus comprising”):
 The substrate processing system 100 includes a processing chamber 102 that encloses other components of the substrate processing chamber 100 ([0025], 3rd sentence), A valve 150 and pump 152 may be used to evacuate reactants from the processing chamber 102 ([0032], the claimed “a processing container having an interior that is kept in a vacuum atmosphere”);
 The substrate processing chamber 100 includes an upper electrode 104 and a substrate support 106, such as an electrostatic chuck (ESC). During operation, a substrate 108 is arranged on the substrate support 106 ([0025], 4th-5th sentence, the claimed “a stage provided within the processing container and configured to place a substrate thereon”);
  A gas delivery system 130 includes one or more gas sources 132-1, 132-2, . . . , and 132-N (collectively gas sources 132), where N is an integer greater than zero. The gas sources supply one or more precursors and mixtures thereof. The gas sources may also supply purge gas. Vaporized precursor may also be used. The gas sources 132 are connected by valves 134-1, 134-2, . . . , and 134-N (collectively valves 134) and mass flow controllers 136-1, 136-2, . . . , and 136-N (collectively mass flow controllers 136) to a manifold 140. An output of the manifold 140 is fed to the processing chamber 102. For example only, the output of the manifold 140 is fed to the showerhead 109 ([0029], the claimed “a gas supply configured to supply a gas into the processing container”); 
A system controller 160 may be used to control components of the substrate processing system 100 ([0032], the 2nd sentence, the claimed “and a controller configured to output a control signal so as to execute”, as such, the controller would have including turning on/off of various gas feed the same as Applicants claimed apparatus “a pre-coating step of performing a pre-coating on a member within the processing container by supplying a first film-forming gas from the gas supply into the processing container such that a pre-coated film is formed on the member within the processing container in a state in which the substrate is not placed on the stage; subsequently, a modifying step of fluorinating a surface of the pre-coated film by supplying a fluorine-containing gas from the gas supply into the processing container; and subsequently, a substrate film-forming step of forming a film on the substrate by supplying a second film-forming gas from the gas supply into the processing container in a state in which the substrate is placed on the stage“ of claim 1 and “wherein the controller is further configured to output a control signal to execute a cleaning step of removing the pre-coated film by supplying a cleaning gas into the processing container, 
wherein the supply of the second film-forming gas into the processing container and the supply of the fluorine-containing gas into the processing container are repeatedly performed after the cleaning gas is supplied and before the cleaning gas is supplied again”, or the sequence of valve opening and closing would have been obvious).  
Claims 4-6, and alternatively claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over ‘140, in view of Ouyang et al. (US 20190382883, hereafter ‘883) and Sakagami et al. (US 4650833, hereafter ‘833).
In case Applicants argue that the claimed controller include all the structures of the perform checking the presence or absence of the substrate on the stage, checking the type of gas and deposition product.

‘140 does not teach the limitations of:
Claim 4: wherein the first film- forming gas and the second film-forming gas include a same material, and 
wherein the substrate film-forming step is a step of forming the same film as the pre-coated film on the substrate.
	Claim 5: wherein the member on which the pre-coating is performed within the processing container includes at least the stage.
	Claim 6: wherein, when repeating the substrate film-forming step, the controller is configured to determine whether to perform the modifying step again after one round of the substrate film-forming step based on a cumulative value of the film formed on the substrate.

‘883 is analogous art in the field of SUBSTRATE SUPPORTS (title), a physical vapor deposition (PVD) method used to deposit thin films of a material on a substrate ([0003]), cover glass may be coated with one or more coating layers to provide desired characteristics. Such coating layers include anti-reflection coating layers, easy-to-clean coating layers, and scratch resistant coating layers ([0004], 2nd sentence), the coating layer may be an anti-reflective coating layer. Exemplary materials suitable for use in the anti-reflective coating layer include: … polymers, fluoropolymers, plasma-polymerized polymers, siloxane polymers, silsesquioxanes, polyimides, fluorinated polyimides, polyetherimide, polyethersulfone, polyphenylsulfone, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, acrylic polymers, urethane polymers, polymethylmethacrylate, and other materials cited above as suitable for use in a scratch resistant layer ([0127]). ’883 teaches that aluminum substrate supports are susceptible to deterioration during chemical stripping of a coating material (e.g., cleaning with a strong acid or base) and a protective coating of Teflon may be applied to the aluminum to help protect the aluminum from deterioration ([0066], i.e. Teflon on the aluminum substrate support without the presence of substrate on support), An aluminum substrate support coated with a protective layer of Teflon typically lasts through about 20 cleanings with a strong acid or base before it becomes unusable due to damage from the cleanings. And, a Teflon-coated aluminum substrate support must be cleaned after 1 to 2 sputter deposition processes to avoid fracturing and flaking of coated material(s) ([0067]), it has been observed that a Teflon coated substrate support can only be coated with a maximum eight microns of a coating material before the material begins to fracture and flake ([0068], 2nd last sentence). ‘883 also teaches a controller 1210 (Fig. 12, ([0131], 2nd last sentence). ‘883 is silent on how the Teflon are formed.

‘833 is analogous art in the field of Thin Transparent Polytetrafluoroethylene Film And Production Process Thereof (title). ’833 teaches that it has recently been proposed, as a process for obtaining formed PTFE articles, to fluorinate formed articles of a fluoroethylene polymer with fluorine gas so that the polymer precursor is converted to PTFE while kept in the shape of its formed articles (col. 1, lines 28-32, i.e. a modifying step of the pre-coating Teflon).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a controller and forming Teflon protective layer (a pre-coating step on the stage), as taught by ‘883, on the substrate support 106 of ‘140, and repeatedly forming Teflon protective layer when it is damaged and in between the repeated runs of polymer forming on the substrate support 106 of ‘140, for the purpose of protecting the substrate support, as taught by ‘883 ([0066]-[0068], the limitation of claim 4). Furthermore, to have adopted the polymer reaction with fluorine gas to convert to PTFE/Teflon (the claim a modifying step), for the purpose of keeping the shape of formed articles, as taught by ‘833 (col. 1, lines 28-32).

In case Applicants argue that the gas identities is not an intended use of the apparatus, ‘883 and ‘833 clearly teaches using of these four gases.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
In regarding to claim interpretation, see the bottom of page 10, Applicants amendment removes the 112(f) claim interpretation. In appear that Applicants do not understand the purpose of claim interpretation by requesting the withdraw claim interpretation (or should be saying that 112(f) issue no longer applied). Claims are always need to be read, understood, and interpreted. The claim interpretation section is to help Applicants understand the interpretation being considered by the examiner to help communication the position the examiner took for the rejection. Applicants are welcome to dispute the claim interpretation and hence the rejection and to provide a proper interpretation based on the Specification. Applicants cannot ask stop reading and understanding of the claim terms.           As the other part of the claim interpretation, the “controller configured to …”, the examiner maintains the claim interpretation that the controller does not include structure(s) that perform checking the presence or absence of the substrate on the stage, checking the type of gas and deposition product.
In regarding to 35 USC 102 rejection, Applicants argue that the OC admit that Moser ‘302 does not teach the feature of “a controller configured to …” of claim 1, see the 2nd last paragraph of page 8.
This argument is found not persuasive.
While the examiner agrees that ‘302 does not teach the controller, the rest of the limitations contains only controller sending signal to various gas valves as apparatus structure, therefore, one reference 103 rejection is applied instead for this claim interpretation.
 In regarding to 35 USC 103 rejection over ‘302, Ouyang ‘883, and Sakagami ‘833, Applicants argue that ‘883 does not teach fluorinating, see the 2nd paragraph of page 9, and ‘883 is silent on the pre-coating step performed in the processing container, see the 3rd paragraph of page 9.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show no obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.D.A. 413, 208 SUP 871 (COPA 1981); In re Merck & Co., 800 F.D.A. 1091, 231 SUP 375 (Fed. Cir. 1986).
‘883 teaches pre-coating step (actually, repeated pre-coating after flaking of PTFE appears) and ‘833 teaches fluorinating fluoroethylene polymer to convert it to PTFE. It would have been obvious to combine the two references into pre-coating for substrate support.

See also reference cited in the conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010017184 is cited for photoresist resin reacts with fluorine gas to form Teflon ([0013]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See PEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEATH T CHEN/Primary Examiner, Art Unit 1716